Exhibit 10.3
***Text Omitted and Filed Separately with the Securities and Exchange
Commission.
Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
240.24b-2.

     
(MANNKIND CORPORATION LOGO) [v59490v5949000.gif]
  28903 North Avenue Paine, Valencia, California    91355      USA
61 South Paramus Road, Paramus, New Jersey 07652      USA
One Casper Street, Danbury, Connecticut 06810      USA
www.mannkindcorp.com

N.V. Organon
Kloosterstraat 6,
5349 AB Oss,
The Netherlands
Dear Sirs:
Supply Agreement (the “Supply Agreement”) made as of the 7th of November 2007,
between MannKind Corporation, a Delaware corporation (“MannKind”), with its
principal office and place of business at 28903 North Avenue Paine, Valencia, CA
91355, U.S.A., and N.V. Organon, a Dutch company (“Organon”) with its principal
office and place of business at Kloosterstraat 6, 5349 AB OSS, The Netherlands
(each of MannKind and Organon, a “Party” and together, the “Parties”).
A dispute has arisen between the Parties relating to the Supply Agreement (the
“Dispute”). The Parties have settled their differences and have agreed terms for
the full and final settlement of the Dispute. They wish to record those terms of
settlement (including the termination of the Supply Agreement), on a binding
basis, in this letter agreement (“Letter Agreement”).
Agreed terms

1.   Interpretation       Capitalised terms used but not defined in this Letter
Agreement shall have the meaning given to them in the Supply Agreement.   2.  
Effect of this Letter Agreement       The Parties hereby agree that this Letter
Agreement shall immediately be fully and effectively binding on them.   3.  
Payment, Delivery and Acceptance   3.1   The Supply Agreement is terminated.
Notwithstanding such termination, the provisions of the Supply Agreement
explicitly referred to herein, as well as all provisions designated to survive
termination pursuant to Section 11.5 of the Supply Agreement, shall survive this
termination and remain in effect.   3.2   MannKind shall pay to Organon the
total sum of US$16 million, divided into two installments payable by way of bank
transfer as follows:     (a) the amount of US$8 million to be paid within two
days of MannKind’s receipt of the First Shipment (as defined in Section 3.3(a)
below); And     (b) the amount of US$8 million to be paid within two days of
MannKind’s receipt of the Second Shipment (as defined in Section 3.3(b) below).

 



--------------------------------------------------------------------------------



 



3.3   Organon shall manufacture and supply to MannKind’s Danbury, Connecticut
facility a total of [...***...] of Product manufactured in accordance with the
shelf life requirements of the Supply Agreement and divided into two shipments
deliverable as follows:     (a) A shipment of approximately [...***...] of
Product to arrive at MannKind’s Danbury, Connecticut Facility on 28 June 2011
(the “First Shipment”); and     (b) A shipment of the balance of the total of
[...***...] of Product to be shipped from Organon’s facility in France as soon
as practicable following Organon’s receipt of the payment from MannKind pursuant
to Section 3.2(a) above (the “Second Shipment”). Organon shall deliver the
Second Shipment to MannKind’s Danbury, Connecticut facility as soon as
practicable following such Second Shipment’s having received all regulatory,
customs, or FDA clearances required for shipment into and within the United
States, provided, however, that Organon shall provide MannKind reasonable notice
in advance of the planned delivery date and provided further that such delivery
date shall be extended as necessary to ensure that delivery does not occur on
any statutory holiday, a weekend, a Monday or a Friday. To facilitate Organon’s
delivery obligations under this Section 3.3(b), MannKind hereby agrees to
provide Organon with a Letter of Intended Use in the form attached hereto as
Schedule A and revised by MannKind as may be necessary in order to meet
government/regulatory requirements. For the avoidance of doubt, it shall be
MannKind’s obligation to provide a Letter of Intended Use that satisfies all
government/regulatory requirements.   3.4   Organon shall bear the risk of loss
for the Product until delivery to such designated facility at which time title
to the Product and the risk of loss shall pass to MannKind.   3.5   Each
shipment of the Product shall be accompanied by accurate and complete documents
including, but not limited to, relevant certificates of analysis and
certificates of compliance.   3.6   The provisions of clause 6.4 (“Inspection,
Acceptance and Rejection”) and clause 6.5 (“Expert”) of the Supply Agreement
shall apply to each delivery of Product under this Letter Agreement.   3.7  
Product supplied by Organon hereunder shall conform to the Specification set
forth in Exhibit A to the Supply Agreement and the warranty set forth in clause
3.8 of this Letter Agreement. Organon shall perform quality control testing and
quality oversight on the Product to be delivered to MannKind hereunder.   3.8  
Organon represents and expressly warrants that the Product provided under this
Letter Agreement shall conform to the Specifications, including the
Quality/Technical Agreement, shall be in compliance with all applicable laws and
regulations, and free from defect, claim, encumbrance or lien. If and to the
extent the corresponding event is not governed by clause 3.6 of this Letter
Agreement, upon any breach of the warranty Organon shall at Organon’s sole
expense promptly (and in no event longer than ninety (90) calendar days)
correct, at no cost to MannKind, and at MannKind’s request, any such breach by
replacement of the Product that did not conform to such warranty and shall
provide technical assistance to MannKind to address the Product non-conformity
issues. Any replacement shall be considered a new Product for purposes of this
clause 3.8.       Organon represents and warrants that it has and shall at all
times throughout the term of this Agreement have, whether by right, title,
interest, including by license or otherwise, the Intellectual Property Rights
that are required to use, manufacture, market, offer to sell, sell, import and
export the Product in accordance with the terms of this Letter Agreement and
that this Letter Agreement shall not infringe third party rights.

***Confidential Treatment Requested

2



--------------------------------------------------------------------------------



 



    EXCEPT AS EXPRESSLY PROVIDED HEREIN, ORGANON MAKES NO OTHER WARRANTIES,
EXPRESS OR IMPLIED, AS TO THE QUALITY OR FITNESS FOR PURPOSE OF THE PRODUCT
SUPPLIED TO MANNKIND.   3.9   MannKind shall only use the Product for End
Product in the Territory.   4.   Release       This Letter Agreement is in full
and final settlement of, and each party hereby releases and forever discharges,
all and/or any actions, claims, rights, demands and set-offs, whether in this
jurisdiction or any other, whether or not presently known to the parties or to
the law, and whether in law or equity, that it, its parent, subsidiaries,
assigns, transferees, representatives, principals, agents, officers and
directors or any of them ever had, may have or hereafter can, shall or may have
against the other party or any other of its parent, subsidiaries, assigns,
transferees, representatives, principals, agents, officers or directors arising
out of or connected with:     (a) the Dispute;     (b) the underlying facts
relating to the Dispute;     (c) any agreement between or act by the parties,
their parents, subsidiaries, assigns, transferees, representatives, principals,
agents, officers or directors, or any of them; and     (d) any other matter
arising out of or connected with the relationship between the parties (including
the Supply Agreement).       (Collectively the “Released Claims”).   5.  
Agreement Not to Sue       Except as necessary to enforce its rights under this
Letter Agreement, each Party agrees, on behalf of itself and on behalf of its
parent, subsidiaries, assigns, transferees, representatives, principals, agents,
officers or directors, not to sue, commence, voluntarily aid in any way,
prosecute or cause to be commenced or prosecuted against the other party or its
parent, subsidiaries, assigns, transferees, representatives, principals, agents,
officers or directors, any action, suit or other proceeding concerning the
Released Claims, in this jurisdiction or any other.   6.   Costs       The
Parties shall each bear their own costs (including but not limited to legal
costs) in relation to the Dispute and this Letter Agreement.   7.   Warranties
and Authority   7.1   Each Party warrants and represents that it has not sold,
transferred, assigned or otherwise disposed of its interest in the Released
Claims.   7.2   Each Party warrants and represents to the other with respect to
itself that it has the full right, power and authority to execute, deliver and
perform this Letter Agreement.   8.   Indemnities       Each Party hereby
indemnifies, and shall keep indemnified, the other party against all costs and
damages (including the entire legal expenses of the parties) incurred in all
future actions, claims and proceedings in respect of any of the Released Claims
which they may bring against the other party or its parent, subsidiaries,
assigns, transferees, representatives, principals, agents, officers or
directors.

3



--------------------------------------------------------------------------------



 



9.   No Admission       This Letter Agreement is entered into in connection with
the compromise of disputed matters and in the light of other considerations. It
is not, and shall not be represented or construed as, an admission of liability
or wrongdoing on the part of either Party to this Letter Agreement or any other
person or entity.   10.   Severability       If any provision of this Letter
Agreement is found to be void or unenforceable, that provision shall be deemed
to be deleted from this Letter Agreement and the remaining provisions of this
Letter Agreement shall continue in full force and effect and the Parties shall
use their respective reasonable endeavours to procure that any such provision is
replaced by a provision which is valid and enforceable, and which gives effect
to the spirit and intent of this Letter Agreement.   11.   Entire Agreement    
  This Letter Agreement, together with the provision of the Supply Agreement and
Quality Agreement referenced herein, constitutes the entire understanding and
agreement between the Parties in relation to the subject matter of this Letter
Agreement.       Each Party acknowledges that it has not entered into this
Letter Agreement in reliance wholly or partly on any representation or warranty
made by or on behalf of the other party (whether orally or in writing) other
than as expressly set out in this Letter Agreement.   12.   Confidentiality    
  The terms of this Letter Agreement, and the substance of all negotiations in
connection with it, are confidential to the Parties and their advisers, who
shall not disclose them to, or otherwise communicate them to, any third party
other than:     (a) to the Parties’ respective auditors, insurers and lawyers on
terms which preserve confidentiality;     (b) pursuant to an order of a court of
competent jurisdiction or pursuant to any proper order or demand made by any
competent authority or body where they are under a legal or regulatory
obligation to make such a disclosure; and     (c) as far as necessary to
implement and enforce any of the terms of this Letter Agreement.       The
Parties are entitled to confirm the fact of, but not the terms of, settlement of
the Dispute.   13.   Governing Law and Dispute Resolution     13.1 This Letter
Agreement shall be governed by, and construed in accordance with English law.  
  13.2 Any controversy or claim arising out of or relating to this Letter
Agreement, or the breach thereof, shall be settled by arbitration by a sole
arbitrator administered by the American Arbitration Association under its
Commercial Arbitration Rules, and judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. Such
arbitration shall be conducted in the English language in New York City.   14.  
Contracts (Rights of Third Parties) Act 1999       No other person who is not a
party to this Letter Agreement shall have any rights, whether under the Contract
(Rights of Third Parties) Act 1999 or otherwise, to enforce any terms of this
Letter Agreement.

4



--------------------------------------------------------------------------------



 



15.   Co-operation       The Parties shall deliver or cause to be delivered such
instruments and other documents at such times and places as are reasonably
necessary or desirable, and shall take any other action reasonably requested by
the other Party for the purpose of putting this Letter Agreement into effect,
including MannKind’s provision of appropriate purchase orders and a Letter of
Intended Use in the form attached hereto as Schedule A, revised by MannKind as
may be necessary to allow the Product to receive customs/FDA or other regulatory
clearance. The parties shall fully cooperate with each other to provide
feedback, comments, questions or other communications, if any, received from any
governmental agency or authority with respect to any documents or requirements
necessary for importation of the Product into the United States and shipment
within the United States.   16.   Counterparts       This Letter Agreement may
be signed in any number of counterparts, each of which, when executed and
delivered, shall be an original and all of which together evidence the same
Letter Agreement.   17.   Variation       Any variation of this Letter Agreement
shall be in writing and signed by or on behalf of each party.

IN WITNESS WHEREOF, the Parties hereto have this day caused this Letter
Agreement to be executed by their duly authorized officers.

              N.V. Organon   MannKind Corporation
 
           
By:
  /s/ Dr. Ir. Jan Smook   By:   /s/ Hakan Edstrom
 
           
 
  Name: Dr. Ir. Jan Smook       Name: Hakan Edstrom
 
  Title: Vice President Manufacturing       Title: President & COO
 
  Date: 24 June 2011       Date: 6/23/2011
 
           
By:
  /s/ J.H.M. Pluymen
 
       
 
  Name: J.H.M. Pluymen        
 
  Title: Chairman of the Board        
 
  Date: 24 June 2011        

5